J-S35004-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    PAUL HARMON                                :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    CORKY’S PEST CONTROL, INC.                 :
                                               :
                       Appellant               :   No. 65 EDA 2020

                Appeal from the Order Entered October 25, 2019
      In the Court of Common Pleas of Montgomery County Civil Division at
                            No(s): No. 2019-5790

BEFORE:      BOWES, J., STABILE, J., and COLINS, J.*

MEMORANDUM BY BOWES, J.:                            FILED NOVEMBER 13, 2020

        Corky’s Pest Control, Inc. (“CPCI”) appeals from the order that required

its insurer, the Philadelphia Insurance Company (“PIC”), to appear for a

deposition and produce all non-privileged documents in its file to Appellee Paul

Harmon (“Mr. Harmon”). In this Court, Mr. Harmon filed multiple motions to

quash the appeal. We agree with Mr. Harmon that the trial court’s order is

interlocutory and therefore quash the appeal.

        Mr. Harmon filed an action in San Diego, California alleging that he

sustained damages to his home as a result of CPCI’s pest remediation

services. In furtherance of his claims, Mr. Harmon attempted to obtain PIC’s

investigation file by serving subpoenas at PIC offices in California.       Per

instructions he received from PIC, Mr. Harman filed in the Court of Common

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S35004-20


Pleas of Montgomery County a praecipe for issuance of a subpoena pursuant

to the Uniform Interstate Deposition and Discovery Act (“UIDDA”). See 42

Pa.C.S. §§ 5331-37. The subpoena sought items such as witness statements,

witness contact information, phone logs, and documents sent to or from CPCI.

See Praecipe, 3/25/19, at 9. CPCI filed an objection, baldly invoking “attorney

client privilege; and/or . . . work product doctrine,” as to all documents. It

did not identify any particular documents or classes of documents that were

attorney-client privileged or work-product protected, nor did it claim that

California law was applicable to resolution of the objection. See Objection,

4/30/19, at 1. Various motions filed by the parties were exchanged. CPCI

eventually asserted that California law governed, and offered a vague

discussion of the UIDDA, but offered no specifics as to why any of the

requested information was not discoverable.

      On October 25, 2019, the trial court concluded “that issues of privilege

or of discoverability under UIDDA or California [law] had not been properly

raised or preserved,” and entered an order directing PIC to appear for a

deposition and “have available all of the non-privileged documentation in

[its] investigation file.” Trial Court Opinion, 1/13/20, at 7 (internal quotation

marks and some emphasis omitted).         On November 4, 2019, CPCI filed a

notice of appeal from the October 25, 2019 order. Thereafter, both CPCI and

the trial court complied with Pa.R.A.P. 1925.




                                      -2-
J-S35004-20


      In this Court, Mr. Harmon filed an application to quash, contending that

this appeal is interlocutory and unappealable, and averring that it was taken

in bad faith to delay the California case. CPCI responded, asserting that the

order was an immediately-appealable collateral order and denying any lack of

good faith on its part. This Court denied the application without prejudice for

Mr. Harmon to raise the issue in his brief. After obtaining an extension of

time, Mr. Harmon filed both a brief addressing the merits of the issue raised

by CPCI and a second application to quash.         This Court again denied the

application without prejudice to raise the issue with the assigned panel.

Thereafter, Mr. Harmon filed a third application to quash.

      Accordingly, we begin by considering whether we have jurisdiction to

adjudicate the substance of this appeal. This Court has observed that “most

discovery orders are deemed interlocutory and not immediately appealable

because they do not dispose of the litigation.” Veloric v. Doe, 123 A.3d 781,

784 (Pa.Super. 2015) (cleaned up). However, “[a]n appeal may be taken as

of right from a collateral order of a trial court[.]” Pa.R.A.P. 313(a). To qualify

as collateral, (1) the order must be “separable from and collateral to the main

cause of action,” (2) “the right involved [must be] too important to be denied

review,” and (3) the claim must “irreparably lost” if review is postponed until

the entry of a final order. Pa.R.A.P. 313(b). “Rule 313 must be interpreted

narrowly, and each of the above prongs must be clearly present for an order

to be considered collateral.”   Red Vision Sys., Inc. v. Nat'l Real Estate


                                      -3-
J-S35004-20


Info. Servs., L.P., 108 A.3d 54, 58 (Pa.Super. 2015) (internal quotation

marks omitted).

      This Court has held repeatedly that we have jurisdiction under Rule 313

if the appeal is “from a discovery order requiring the production of documents

where there is a colorable claim of attorney-client privilege which made

appellate review proper at [that] stage of the proceeding.”            Brown v.

Greyhound Lines, Inc., 142 A.3d 1, 7 (Pa.Super. 2016) (internal quotation

marks omitted). See also Yocabet v. UPMC Presbyterian, 119 A.3d 1012,

1016 n.1 (Pa.Super. 2015) (collecting cases in which jurisdiction under Rule

313 was found where a party was “ordered to produce [to the opposing

party] materials purportedly subject to a privilege” (emphasis added)).

      Applying these principles to the case sub judice, it is clear that the trial

court’s October 25, 2019 order is not appealable as a collateral order. As the

trial court explained:

             The order . . . made no final determination as to a right too
      important to be denied review that would be irreparably lost if
      review were postponed until after final judgment. The order
      denied no claim of privilege raised by [CPCI]—not that [CPCI] ever
      raised any specific claim of privilege tied to any specific piece or
      category of information that [Mr. Harmon’s] subpoena sought.
      The order specifically limited its directive to the insurer to produce
      information to “non-privileged documentation.” Had [CPCI] or
      [PIC] decided to withhold any information under a claim of
      privilege and [Mr. Harmon] disagreed, the parties could have
      brought the matter back to this court by motion to determine
      whether privilege existed as to that particular information under
      whatever state’s laws the court found applicable. [CPCI’s] claims
      of privilege stood on the same footing and were no more
      compromised after entry of the court’s order than prior to its
      entry.

                                      -4-
J-S35004-20



Trial Court Opinion, 1/13/20, at 12 (citation and unnecessary capitalization

omitted).

       We fully agree with the trial court’s analysis. At this juncture, CPCI has

not made more than a speculative blanket claim of privilege.                Most

importantly, the trial court’s October 25, 2019 order did not require the

production of any privileged materials, and CPCI’s right to assert privilege as

to any particular document or class of documents has not been extinguished.1

Hence, this is not an appeal from a collateral order, but one from an

unappealable interlocutory order.              Accord Gunn v. Auto. Ins. Co. of

Hartford, Connecticut, 971 A.2d 505, 511-12 (Pa.Super. 2009) (holding

order was not immediately appealable pursuant to Rule 313 as a collateral

order where the appellant “raised only a generalized concern” regarding “the

potential disclosure of possibly privileged information” and the appellant would

have the opportunity to properly raise claims of privilege when they ceased to

be speculative).      Accordingly, we grant Mr. Harmon’s third application to

quash.2


____________________________________________


1 Since the trial court did not actually overrule any claim of privilege and CPCI
may return to the court to properly raise privilege under California or
Pennsylvania law upon compliance with the October 25, 2019 order, we reject
CPCI’s alternative argument that the order was appealable as of right pursuant
to Pa.R.A.P. 341 as a final order. See CPCI’s brief at 18-19.

2  Mr. Harmon’s motion also requests entry of “sanctions and financial
reimbursement as this Court sees fit.” Appellee’s Third Application to Quash
Appeal at 21. We decline to grant any such award.

                                           -5-
J-S35004-20


      Appellee’s Third Application to Quash Appeal Granted. Case remanded

with instructions. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/13/20




                                     -6-